DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
The previous 112(b) claim rejections have been overcome.
In light of the amended claims, claims 1 and 4 have been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/24/2020, the following has occurred: claims 1-11, 13, 15, and 19-26 have been amended; claims 12, 14, 17-18, and 27 have remained unchanged; claim 16 was canceled; and no new claims have been added.
Claims 1-15 and 17-27 are pending.
Effective Filing Date: 12/28/2015

Response to Arguments
Claim Objections:
Claim 1 was amended to overcome the previous objection given to the claim. Accordingly, Examiner withdraws the previous claim objection.

35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 35 U.S.C. 112(b) rejections given to the claims Examiner accordingly withdraws the previous 112(b) rejections given to the claims.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to newly amended claim limitations. Applicant’s 101 arguments are deemed moot in view of the newly amended claims. Further, Applicant states that the invention is not directed towards a judicial exception. Examiner disagrees and cites directed Applicant to the 35 U.S.C. 101 rejection section below where the invention is being directed towards a certain method of organizing human activity. The invention may also be directed towards a mental process as described in the previous office action.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 November 2020 and 15 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 recites “one or more sets of notifications rules” in the second paragraph when it should most likely recite “one or more sets of notification rules”.
Claim 4 recites “the first remote monitoring devices” in the fourth line of the claim when it should most likely recite “the first remote monitoring device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15 and 17-27 are drawn to a method, which is within the four statutory categories. Claims 1-15 and 17-27 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving data associated with an analyte state of a host that is provided by a host device operable to receive sensor data generated by a continuous analyte sensor worn by the host, wherein two or more monitors (where monitors can be people) are authorized to access permissible data of the received data based on a plurality of classifications, wherein a first user is associated with a first monitor of the two or more monitors and a second user is associated with a second monitor of the two or more monitors, 2) generating the plurality of classifications including a first classification and a second classification assignable to the monitors authorized to access the permissible data, wherein the plurality of classifications designates a hierarchy to provide communications based on one or more sets of notifications rules to selectively inform each of the two or more monitors about the analyte state of the host wherein communications are sent first to a higher classified monitor before said communications are sent to a lower classified monitor, 3) assigning the first monitor of the two or more monitors to the first classification, wherein the first classification is associated with a first set of permissions 4) assigning a second monitor of the two or more monitors to the second classification, wherein the second classification provides one or both of (i) a second set of permissions, wherein the second set of permissions has fewer permissions to access the permissible data than the first set of permissions, wherein the second set of permissions are pre-selected and modifiable by the host, wherein the second set of permissions determines what permissible data the second monitor is authorized to access, and (ii) a second set of notification rules to notify the second monitor under a second set of circumstances, wherein the second set of circumstances has fewer circumstances than the first set of circumstances, 5) sending the received data associated with the analyte state of the host to the two or more monitors in accordance with the hierarchy defined by the first classification and the second classification, wherein the data is determined to be sent to the first monitor assigned to the first classification, 6) determining that the first user of the first monitor is unable to fulfill a first particular role in response to the state of the host according to one or more criteria, and 7) sending the data to the second monitor in response to the determining that the first user of the first monitor is unable to fulfill the first particular role. These steps correspond to Certain Methods of Organizing Human Activity, in particular, managing personal behavior or relationships or interactions between people.
Depending claims 2-15 and 17-27 include all of the limitations of claim 1 and therefore likewise incorporate the above described abstract idea. Depending claim 4 “receiving, at the server, the locations of the host device and the first and second remote monitoring devices” and “relegating, by the server, the first remote monitoring devices from the first classification to the second classification when the first remote monitoring device exceeds a predetermined proximity from the host device”; claim 11 adds the additional steps of “providing, by the server, a message informative of an event associated with the analyte state of the host to the first remote monitoring device” and “relegating, by the server, the first remote monitoring device from the first classification to the second classification based at least in part on a lack of acknowledgment by the first remote monitoring device within a predetermined time period after the providing the message”; claim 13 adds the additional steps of “providing, by the server, a message informative of an event associated with the analyte state of the host to the second remote monitoring device” and “elevating, by the server, the second remote monitoring device from the second classification to the first classification based at least in part on acknowledgment by the second remote monitoring device within a predetermined time period after the providing the message”; claim 18 adds the additional steps of “receiving, at the server, a request from the first monitoring device to elevate the second remote monitoring device to the first classification” and “elevating, by the server, the second remote monitoring device from the second classification to the first classification after acceptance of the request”; claim 19 adds the additional step of “accepting, prior to the elevating, by the server, the request based on an established awareness by the second remote monitoring device to accept privileges and duties associated with the first classification”; claim 20 adds the additional steps of “sending the received data comprises providing, by the server, an alert informative of an event associated with the analyte state of the host to the first remote monitoring device based on the first set of notification rules associated with the first classification”, “determining that the first user is unable to fulfill the first particular role comprises receiving, at the server, a first response from the first remote monitoring device indicative of an inability to react to the alert or a lack of response from the first remote monitoring device within a predetermined time period after the providing the alert”, and “sending the data comprises providing, by the server in response to the first response, the alert to the second remote monitoring device”; claim 21 adds the additional step of “receiving, at the server, a second response from the second remote monitoring device indicative of an ability to react to the alert”; claim 22 adds the additional step of “elevating, by the server, the second remote monitoring device from the second classification to the first classification based at least in part on the second response by the second remote monitoring device within the predetermined time duration after the providing the alert”; claim 23 adds the additional step of “relegating, by the server, the first remote monitoring device from the first classification to the second classification based on the first response indicative of the inability or the lack of response”; and claim 24 adds the additional steps of “prior to the providing the alert to the second remote monitoring device, overriding, by the server, the second set of notification rules associated with the second classification for the alert to be provided to the second remote monitoring device based on a severity factor of the information associated with the alert.” The limitations of claims 2-3, 5-10, 12, 14-15, 17, and 24-27 further specifies elements within the independent claims without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a secure server and remote monitoring devices including first and second remote monitoring devices (monitors) to perform the claimed steps. The server and monitoring devices in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a secure server and remote monitoring devices to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an MPEP 2106.05(f) and MPEP § 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));

The remote monitoring devices in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals (Step 2B: NO).

Claims 1-15 and 17-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2014/105631 to Traven et al. in view of U.S. 2009/0025063 to Thomas.
As per claim 1, Traven et al. teaches a method for remote monitoring of a subject's health data by authorized monitors, comprising:
--receiving, at a secure server, data associated with an analyte state of a host that is provided by a host device operable to receive sensor data generated by a continuous analyte sensor worn by the host, (see: paragraph [006] where analyte data from a host is being received by a server. Also see: paragraph [031] where the sensor is a continuous sensor) wherein two or more remote monitoring devices are authorized by the secure server to access permissible data of the received data stored on the secure server based on a plurality of classifications, (see: 114A-114M of FIG. 1 where there are at least two remote monitoring devices that can access the data in the secure server. Also see: paragraph [0127] where the remote devices accessing the secure server are authorized and authenticated) wherein a first user is associated with a first remote monitoring device of the two or more remote monitoring devices and a second user is associated with a second remote monitoring device of the two or more remote monitoring devices; (see: paragraph [039] where individuals can be associated with respective monitoring devices)
--generating, at the server, the plurality of classifications including a first classification and a second classification assignable to the remote monitoring devices authorized to access the permissible data, (see: paragraph [150] where permissions are being configured or generated for remote monitors. The permissions generated for a remote monitoring device describe the classification) wherein the plurality of classifications designates a hierarchy to provide communications based on one or more sets of notifications rules to selectively inform each of the two or more remote monitoring devices about the analyte state of the host (see: paragraph [0134] where there is a hierarchy described in the example where device 114A receives the alert information based on rules while device 114B does not receive the rules) wherein communications are sent first to a higher classified remote monitoring device before said communications are sent to a lower classified remote monitoring device; (see: paragraph [0135] where communications can be sent to a primary monitor (higher classified) before being sent to a backup/secondary monitor (lower classified))
--assigning, at the server, the first remote monitoring device of the two or more remote monitoring devices to the first classification, (see: paragraph [150] where at the server there is configuration/assigning of permissions for/to devices. Also see: [0202] where there are icons that indicate the assignment of the permissions to the devices) wherein the first classification is associated with a first set of permissions and a first set of notification rules to notify the first remote monitoring device under a first set of circumstances, wherein the first set of permissions are pre-selected and modifiable by the host, (see: paragraph [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host) and wherein the first set of permissions determines what permissible data the first remote monitoring device is authorized to access; (see: paragraph [0134] where the type of data that device 114A receives is determined by the rules associated with the monitors)
--assigning, at the server, a second remote monitoring device of the two or more remote monitoring devices to the second classification, (see: paragraph [150] where at the server there is configuration/assigning of permissions for/to devices. Also see: [0202] where there are icons that indicate the assignment of the permissions to the devices) wherein the second classification provides one or both of (i) a second set of permissions, wherein the second set of permissions are pre-selected and modifiable by the host, (see: paragraph [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host. Also see) wherein the second set of permissions determines what permissible data the second remote monitoring device is authorized to access, (see: paragraph [0134] where the type of data that device 114B receives is determined by the rules associated with the monitors) and (ii) a second set of notification rules to notify the second remote monitor under a second set of circumstances, (see: paragraph [0134] where the type of data that device 114B receives is determined by the rules associated with the monitors)
--sending, from the secure server, the received data associated with the analyte state of the host to the two or more remote monitoring devices in accordance with the hierarchy defined by the first classification and the second classification, (see: paragraph [0134] where the analyte state alerts are being sent to 114A and 114B based on their classifications) wherein the data is determined to be sent to the first remote monitoring device assigned to the first classification; (see: paragraph [0134] where data/an alert is being determined to be sent to 114A (first device) during the day)
--determining that the first user of the first remote monitoring device is unable to fulfill a first particular role in response to the state of the host according to one or more criteria; (see: paragraph [0135] where a determination is being made that the first device 114A is unable to fulfill a role because the user is not able to respond to the notification message. Upon not acknowledging the notification message, the message is sent to another remote monitoring device such as 114B) and
--sending the data to the second remote monitoring device in response to the determining that the first user of the first remote monitoring device is unable to fulfill the first particular role (see: paragraph [0135] where a determination is being made that the first device 114A is unable to fulfill a role because the user is not able to respond to the notification message. Upon not acknowledging the notification message, the message is sent to another remote monitoring device such as 114B).

1) --wherein the second set of permissions has fewer permissions to access the permissible data than the first set of permissions, and
2) --wherein the second set of circumstances has fewer circumstances than the first set of circumstances.

Thomas teaches:
1) --wherein the second set of permissions has fewer permissions to access the permissible data than the first set of permissions, (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set of permissions allow for the user to see the redacted information, while the second prevents it) and
2) --wherein the second set of circumstances has fewer circumstances than the first set of circumstances (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set of permissions allow for the user to see the redacted information, while the second prevents it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the second set of 2) wherein the second set of circumstances has fewer circumstances than the first set of circumstances as taught by Thomas for the permissions/circumstances as disclosed by Traven et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Traven et al. teaches permissions and circumstances for monitoring devices thus substituting lower or higher access to the available information would not change the underlying functionality of Traven et al. where the monitoring devices are used to monitor data based on permissions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second remote monitoring devices to the first and second classifications, respectively, is based on one or more of a location of the host device and locations of the first and second remote monitoring devices, a characteristic of the first user of the first remote monitoring device communicated to the server by the first remote monitoring device, a characteristic of the second user of the second remote monitoring device communicated to the server by the second remote monitoring device, a relationship between the first user of the first remote monitoring device and the host, a relationship between the second user of the second remote monitoring device and the host, a behavior of the first remote monitoring device, or a behavior of the second remote monitoring device (see: paragraph [0221] where assigning primary and secondary devices is based on location).

As per claim 3, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second remote monitoring devices to the first and second classifications, respectively, is based at least in part on a location of the host device and locations of the first and second remote monitoring devices (see: paragraph [0221] where assigning primary and secondary devices is based on location).

As per claim 4, Traven et al. and Thomas in combination teach the method of claim 3, see discussion of claim 3. Traven et al. further teaches:
--receiving, at the server, the locations of the host device and the first and second remote monitoring devices; (see: paragraph [0221] where the locations of the remote devices and host are received at the server)
--relegating, by the server, the first remote monitoring devices from the first classification to the second classification when the first remote monitoring device exceeds a predetermined proximity from the host device (see: paragraph [0221] where different remote monitors are being selected based on proximity to the host device).

As per claim 5, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second remote monitoring devices to the first and second classifications, respectively, is based at least in part on one or more characteristics of the first user of the first remote monitoring devices and the second user of the second remote monitoring device (see: paragraph [0105] where the assigning is done based on characteristics of the device 114 which indicates the characteristics of the user of that device).

As per claim 6, Traven et al. and Thomas in combination teach the method of claim 5, see discussion of claim 5. Traven et al. further teaches wherein the one or more characteristics include health data associated with the first user and the second user collected by one or more of a continuous glucose monitor, a heart rate monitor, or other health monitoring device (see: paragraph [0105] where the characteristics include sensor data (health data relating to the interested users that monitor the data). Also see: paragraph [0123] where the data is being collected from a continuous glucose monitor).

As per claim 7, Traven et al. and Thomas in combination teach the method of claim 5, see discussion of claim 5. Traven et al. further teaches wherein the one or more characteristics include an activity status associated with the first user and second user including an available status, a busy status, or a sleep status (see: paragraph [0105] where assigning is happening based on characteristics of the monitoring device. Also see: paragraph [0145] where there are able and unable devices to provide monitoring. Thus, devices are given an activity status of available if they can provide monitoring. Also see: paragraph [0135]).

As per claim 8, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein assigning the first and second monitoring devices to the first and second classifications, respectively, is based at least in part on a relationship of the first user and the host and a relationship of the second user and the host (see: paragraph [039] where each remote device 114 can be associated with the host. Each monitor 114 can be associated with a caretaker, such as parent, spouse, doctor, nurse, hospital, and the like. The assigning of the monitoring devices here is based on the relationship between the host and the users of the monitoring devices).

As per claim 9, Traven et al. and Thomas in combination teach the method of claim 8, see discussion of claim 8. Traven et al. further teaches wherein assigning the first classification is based at least in part on the first user of the first remote monitor device being a primary caretaker of the host, and wherein assigning the second classification is based at least in part on the second user of the second remote monitor device being one or more of a primary caretaker, an assigned watcher of the host, a friend of the host, or a family member of the host (see: paragraph [039] where each remote device 114 can be associated with the host. Each monitor 114 can be associated with a caretaker, such as parent, spouse, doctor, nurse, hospital, and the like. The assigning of the monitoring devices here is based on the relationship between the host and the users of the monitoring devices).

As per claim 10, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Thomas further teaches wherein assignment of the first and second remote monitoring devices to the first and second classifications, respectively, is based at least in part on a behavior of the first user of the first remote monitoring device or a behavior of the second user of the second remote monitoring device (see: paragraph [0010] where roles of users trying to interact with content are being identified. The role here is a behavior of the user of the device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Traven et al. and Thomas in combination teach the method of claim 10, see discussion of claim 10. Traven et al. further teaches:
--providing, by the server, a message informative of an event associated with the analyte state of the host to the first remote monitoring device; (see: paragraph [0135] where a notification message is provided to the first monitoring device 114. Also see: paragraph [006] where the notification message is indicative of the event detected) and
--relegating, by the server, the first remote monitoring device from the first classification to the second classification based at least in part on a lack of acknowledgment by the first remote monitoring device within a predetermined time period after the providing the message (see: paragraph [0135] where after a predetermined amount of time the secure sever may send the message to a different monitor. Thus, the first monitor would be relegated).

As per claim 12, Traven et al. and Thomas in combination teach the method of claim 11, see discussion of claim 11. Traven et al. further teaches wherein the providing includes providing a plurality of messages informative of a plurality of respective events to the first monitoring device over a duration of time, (see: paragraphs [006] and [0135] where multiple events are being monitored by the first monitor device 114) and the relegating is based on the lack of acknowledgment of the first monitoring device to a predetermined number of instances of the plurality of the provided messages (see: paragraph [0135] where there is a predetermined quantity of unsuccessful resends needed before the message is escalated to a backup/secondary monitor).

As per claim 13, Traven et al. and Thomas in combination teach the method of claim 10, see discussion of claim 10. Traven et al. further teaches:
--providing, by the server, a message informative of an event associated with the analyte state of the host to the second remote monitoring device; (see: paragraph [0135] where a notification message is provided to the monitoring device 114 (secondary monitoring device). Also see: paragraph [006] where the notification message is indicative of the event detected) and
--elevating, by the server, the second remote monitoring device from the second classification to the first classification based at least in part on acknowledgment by the second remote monitoring device within a predetermined time period after the providing the message (see: paragraph [0135] where after a predetermined amount of time the secure sever may send the message to a different monitor. Thus, the second monitor would be elevated).

As per claim 14, Traven et al. and Thomas in combination teach the method of claim 13, see discussion of claim 13. Traven et al. further teaches wherein the providing includes providing a plurality of messages informative of a plurality of respective events to the second monitoring device over a duration of time, (see: paragraphs [006] and [0135] where multiple events are being monitored by the monitor device 114 (secondary monitoring device)) and the elevating is based at least in part on the acknowledgment of the second monitoring device to a predetermined number of instances of the plurality of the provided messages (see: paragraph [0135] where there is a predetermined quantity of unsuccessful resends needed before the message is escalated to another primary monitor).

As per claim 15, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein: the plurality of classifications includes a third classification, (see: paragraph [0141] where there is a third classification for a third remote monitoring device) wherein the third classification provides one or both of (i) a third set of permissions, wherein the third set of permissions are pre-selected and modifiable by the host, (see: paragraph [0141] where there is a third device that receives information based on rules. Also see: paragraph [036] and [150] where the permissions include notification rules on how to receive notification messages. This is selected and modifiable by the configurations page of the host) wherein the third set of permissions determines what permissible data a remote monitoring device assigned to the third classification is authorized to access (see: paragraphs [0141] and [0134] where the type of data that device 114M (third device) receives is determined by the rules associated with the monitors) and (ii) a third set of notification rules to notify the remote monitoring device assigned to the third classification based on a third set of circumstances (see: paragraph [0141] where a third device is notified under a third set of rules).

Thomas further teaches:
--wherein the third set of permissions has fewer permissions to access the permissible data than the first set of permissions or the second set of permissions or both; (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set and second set of permissions allow for the user to see the redacted information, while the third would prevent it) and
--where the third set of circumstances has fewer circumstances than the first set of circumstances or the second set of circumstances or both (see: paragraphs [0012] where there are multiple different profiles and each one has different access level to information. The first set and second set of permissions allow for the user to see the redacted information, while the third would prevent it).


As per claim 17, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the first and second remote monitoring devices are in wireless communication with each other (see: paragraph [038] where 114A and 114B are in wireless communication with each other via network 108 by being part of the system depicted in FIG. 1).

As per claim 18, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches:
--receiving, at the server, a request from the first monitoring device to elevate the second remote monitoring device to the first classification; (see: paragraph [0145] where a request to elevate a secondary device is being received by the server in the form of inability to provide monitoring signal message) and
--elevating, by the server, the second remote monitoring device from the second classification to the first classification after acceptance of the request (see: paragraph [0145] where subsequently the backup monitor is elevated which indicates an acceptance of the request).

As per claim 19, Traven et al. and Thomas in combination teach the method of claim 18, see discussion of claim 18. Traven et al. further teaches accepting, prior to the elevating, by the server, the request based on an established awareness by the second remote monitoring device to accept privileges and duties associated with the first classification (see: paragraph [052] where an event is escalated to a secondary monitor from a primary monitor. In order for this to happen, the secondary monitor acknowledges that it is able to receive this event before it is elevated to the second monitor. Also see: paragraphs [0139] and [0140]).

As per claim 20, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein:
--sending the received data comprises providing, by the server, an alert informative of an event associated with the analyte state of the host to the first remote monitoring device based on the first set of notification rules associated with the first classification (see: paragraph [0134] where an alert is sent to the first remote monitor).
–determining that the first user is unable to fulfill the first particular role comprises 6receiving, at the server, a first response from the first remote monitoring device indicative of an inability to react to the alert or a lack of response from the first remote monitoring device within a predetermined time period after the providing the alert; (see: paragraph [0135] where the first monitor is unable to react to the message during a predetermined amount of time) and
--sending the data comprises providing, by the server in response to the first response, the alert to the second remote monitoring device (see: paragraph [0135] where the message is then sent to another monitoring device 114B).

As per claim 21, Traven et al. and Thomas in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches receiving, at the server, a second response from the second remote monitoring device indicative of an ability to react to the alert (see: paragraph [0142] where there is acknowledging of a message which the server receives. This acknowledgement is a second response indicative of an ability to react to the alert).

As per claim 22, Traven et al. and Thomas in combination teach the method of claim 21, see discussion of claim 21. Traven et al. further teaches elevating, by the server, the second remote monitoring device from the second classification to the first classification based at least in part on the second response by the second remote monitoring device within the predetermined time duration after the providing the alert (see: paragraph [0135] where after a predetermined time the secure sever may send the message to a backup monitor. The backup monitor/second monitor in this case is elevated after a predetermined period of time).

As per claim 23, Traven et al. and Thomas in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches relegating, by the server, the first remote monitoring device from the first classification to the second classification based on the first response indicative of the inability or the lack of response (see: paragraph [0135] where after a predetermined amount of missed responses the secure sever may send the message to a different monitor. The missed responses indicate a lack of response. The backup monitor/second monitor in this case is elevated after a predetermined period of time. Thus, the first monitor would be relegated).

As per claim 24, Traven et al. and Thomas in combination teach the method of claim 20, see discussion of claim 20. Traven et al. further teaches wherein the alert includes information outside of the second set of notification rules associated with the second classification; (see: paragraph [0134] where different motoring devices may receive different notification messages. Also see: paragraph [0135] where the notification may be escalated to a secondary/backup monitor. A notification sent to the first monitoring device, but then escalated to the second monitoring device would describe an alert that includes information outside of the second set of notification rules considering that the notification was initially supposed to be sent to a primary monitor) and the method further comprising:
--prior to the providing the alert to the second remote monitoring device, overriding, by the server, the second set of notification rules associated with the second classification for the alert to be provided to the second remote monitoring device based on a severity factor of the information associated with the alert (see: paragraph [0140] where severity of an event and type of the event is taken into account for escalation sequence configuration. Thus, prior to an escalation to a secondary monitor the server would have already decided (overrided) the rules to escalate the event based on severity).

As per claim 25, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the one or more sets of notification rules define circumstances to send a message to a respective remote monitoring device informative of an event associated with the analyte state of the host, (see: paragraph [0141] where there are rules defining when certain monitoring devices should receive notification messages pertaining to analyte information of the host) and wherein the one or more sets of notification rules are modifiable by the authorized remote monitoring devices within a scope of the set of permissions to the data associated with the respective remote monitoring device (see: paragraphs [0164], [0177], and [0188] where the user (of the authorized monitoring device) can modify the notification rules).

As per claim 26, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the permissible data includes (i) retrospective sensor data, (ii) real time sensor data, and (iii) a trend in a rate of change of the analyte state of the host (see: paragraph [046] where there is retrospective sensor data (historical), real time data, and rate of change data).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2014/105631 to Traven et al. in view of U.S. 2009/0025063 to Thomas as applied to claim 1, further in view of J.P. 2016/035699-A to Koshima.
As per claim 27, Traven et al. and Thomas in combination teach the method of claim 1, see discussion of claim 1. Traven et al. further teaches wherein the second classification is based at least in part on whether the second remote monitoring device exceeds a predetermined proximity from the host device, (see: paragraph [0221] where the monitoring devices are relegated to a second classification when they are no longer close to the host) wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host.

Koshima teaches:
--wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host (see: paragraph [0079] where if the number of hospitals that have been accepted for patients with symptoms of input severity exceeds the predetermined number N, the creation unit determines the distance from the mobile device 102 (or the mobile terminal device 103). A medical institution candidate list indicating the top N medical institutions that are close to each other may be created. The predetermined proximity of being close to the mobile device is being determined for the severity of the patient’s symptoms).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the predetermined proximity is based at least in part on a severity of the analyte state of the host as taught by Koshima in the method as taught by Traven et al. and Thomas in combination with the motivation(s) of being a way to urgently address issues that need to be taken care of immediately in addition to being convenient for the host (see: paragraph [0140] of Koshima where the invention preferentially presents a medical institution close to the site of the disaster or accident to prevent it from becoming difficult to judge the medical institution due to too many options).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626